MEMORANDUM **
Aurora G. Trevino appeals from the district court’s judgment, upon limited remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), reimposing the original sentence under the advisory Sentencing Guidelines. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Trevino contends that the district court failed to consider the advisory nature of Sentencing Guidelines and/or the 18 U.S.C. § 3553(a) factors, and that the resulting sentence is thus unreasonable. However, the record shows that the district court considered Trevino’s below-Guidelines sentence upon limited remand and determined that the same sentence should still be imposed under an advisory Guidelines system. We conclude that the district court understood the full scope of its discretion following United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). Accordingly, the district court’s decision was reasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.